Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,8,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marszal US20170228740.
Regarding Claim 1, Marzal discloses in a method of designing a fire detection system, the method comprising: generating a map (step 680 of figs. 7, 10A and ¶63) that displays the location of one or more fire detection device.
Marszal fails to explicitly disclose determining a location of one or more fire detection devices within the building. 
the placement data 413 may be added to indicate where optical fire detectors are situated relative in the room 500”.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to adapt the features of Marzal to arrive at the claimed determining a location of one or more fire detection devices within the building, without undue to enhance design effectiveness. 
Independent claims 8 and 15 are analogous to claim 1 thus rejected on similar grounds. 
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marzal as applied to claims 1, 8 and 15 above, and further in view of Matthias DE 10 2012 107 160 A1.
Regarding Claim 2, Marzal fails to explicitly disclose further comprising: determining at least one of a location of one or more fire suppression devices and a location of one or more fire escape devices of a fire detection system within the building; and generating a map on a computing device that displays the location of one or more fire detection device and at least one of the location of one or more fire suppression devices and the location of one or more fire escape devices.
However Mattias’s disclosures in fig.1, 2  and specification renders obvious  determining at least one of a location of one or more fire suppression devices(BE1-BE5 of fig. 2 ) and a location of one or more fire escape devices (T1-T5 of fig.2) of a fire detection system within the building; and generating a map on a computing device that displays the location of one or more fire detection device and at least one of the location 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to adapt the features of Matthias into Marzal to enhance system versatility.
Allowable Subject Matter
Claims 3-7, 10-14,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685